Citation Nr: 0830845	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to death pension based on helpless child status. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.  The appellant is the veteran's daughter.  He 
died in 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has indicated that she has had a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) 
since the age of four.  She was born in May 1977.  She 
essentially claims that due to her psychiatric disorder, she 
was a helpless child as defined by VA.  In her application 
for benefits received in May 2005, she provided a list of 
facilities that have provided medical care for her mental 
disability, both, before and after she reached the age of 18.  
This list included Dickinson Mental Health Center which 
provided medical care in 1986 and 1987.  She also referred to 
receiving medical care at St. Mary's Hospital.  The RO should 
assist the appellant in obtaining all records of treatment 
that may shed light on her disabilities prior to the age of 
18.  She has also indicated that she is receiving survivor's 
benefits from the Social Security Administration (SSA) 
benefits.  These records should be obtained, if any 
administrative decision was made.  

Recent correspondence from the appellant has indicated that 
she no longer desires a personal hearing in Washington, and 
has not indicated she would rather have a video hearing 
instead.  As such, there appears no hearing request 
outstanding.  In this letter, she also indicates that her 
name has changed, as has her address.  The nature of this 
name change needs to be determined, to include whether the 
appellant may now be married.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and provide her with the 
necessary documents in order to assist her 
in obtaining medical records that pertain 
to her psychiatric treatment prior to the 
age of 18 (May 21, 1995) or any record 
that would shed light on her psychiatric 
disability prior to the age of 18.  After 
she has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  These 
records should include 1986-1987 reports 
of treatment form the Dickinson Mental 
Health Center and St. Mary's Hospital.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant 
the opportunity to obtain and submit those 
records for VA review. 

2.  The RO/AMC should inquire whether the 
appellant was granted Social Security 
Administration (SSA) benefits or 
Pennsylvania or other state disability 
benefits and, if so, request a copy of the 
decision(s) awarding disability benefits 
and the evidence on which that grant was 
based.  Appellant's assistance in 
identifying and obtaining these records 
should be requested as needed.

3.  The RO/AMC should also attempt to 
ascertain the nature of the name change 
reported by the appellant.  Her assistance 
in making the determination should be made 
requested as needed.  Specifically, it 
should be determined whether the appellant 
is now married.

4.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




